Pee Cubiam.
Joel Gaddis was convicted in the recorder’s court of the offense of driving an automobile while intoxicated, pursuant to Pamph. L. 1921, ch. 208, p. 665, § 14, 3.
An appeal taken to the Somerset Common Pleas Court was dismissed because the prosecutor of the pleas had not been notified of the time fixed for the hearing within the time fixed in Pamph. L. 1921, ch. 208, § 28, as amended by Pamph. L. 1926, ch. 151, § 6.
The case comes before us on certiorari and on motion to dismiss the writ.
The appeal was perfected October 10th, 1929. The appellant on October 28th, 1929, had a day fixed for the hearing and gave notice thereof to the prosecutor of the pleas. This came too late. The statute, so far as pertinent, provides: *796“* * * and the trial on appeal must be noticed for a hearing by the said defendant for a day not more than thirty days after he has completed his appeal * * * by serving the prosecutor of the pleas'of the county, wherein the alleged violation was committed, not more than ten days after completing his appeal, a five days’ written notice thereof.” The legislative purpose is apparent. The order of dismissal for want of prosecution was properly entered.
The writ will be dismissed.